*460The opinion of the court was delivered, July 3d 1867, by
Read, J.
— Under the Act of the 25th March 1864, and its supplements of 8th April and 25th August 1864, the board of election officers in an election district have full power to contract loans to pay bounties and to levy taxes for the repayment of such loans as fully, to all intents and purposes, as the county commissioners might or could have done under the provisions of the said first-named act. The county commissioners of Dauphin county, city council of Harrisburg and the board of school directors of the North ward school district, which was comprised of the third, fourth, fifth and sixth wards, all refused to act in contracting loans and levying taxes to pay bounties, and therefore the duty devolved on the election board of the third ward. “ This tribunal,” says Judge Pearson, resolved to borrow the funds to meet the requisition; obtained the money; laid a tax to meet the larger portion of it, but left a debt still due by the ward, the law not permitting the board to levy sufficient tax at once to meet the whole.” “ We have no doubt of the power of the election board to thus contract the debt, and the same was obligatory on the ward.” A portion of this debt remains unpaid,, and it is clearly the duty of the election board, the successors of those who contracted this debt for the use of the ward, to assess the necessary tax on the people to pay it. The court were right, therefore, in awarding the peremptory mandamus.
Judgment affirmed.